Citation Nr: 0810623	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-04 636	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a fall 
manifested by slurred speech due to trauma, claimed as 
secondary to the veteran's service connected back disability.

2.  Entitlement to service connection for residuals of a fall 
manifested by a right arm fracture, claimed as secondary to 
the veteran's service connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Regional Office (RO) denied service connection for 
residuals of a fall manifested by a skull fracture, a brain 
hemorrhage, a right clavicle fracture, hearing loss in the 
right ear, slurred speech and a right arm fracture as 
secondary to the veteran's service connection back disability 
by a rating decision dated July 1997.  The veteran filed a 
substantive appeal.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for procedural due process reasons in July 2000, and 
for further development of the record in December 2000.  

Additional development was undertaken by the Board in October 
2002.

In September 2003, the Board granted service connection for 
residuals of a fall manifested by a skull fracture and a 
fracture of the right clavicle claimed as secondary to the 
veteran's service connected back disability, effectuated by 
the RO in a November 2003 rating decision.  The Board also 
remanded the issues of service connection for residuals of a 
fall manifested by a brain hemorrhage, right ear hearing 
loss, slurred speech and a right arm fracture for further 
development.  

In an August 2007 rating decision, the RO granted secondary 
service connection for residuals of a fall manifested by 
right ear hearing loss and a brain hemorrhage.  Therefore 
these two issues have been resolved and are not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  In view of the foregoing, the only issues 
remaining on appeal are those listed on the title page.


FINDINGS OF FACT

1.	The veteran served on active duty from May 1966 to 
December 1966.

2.	On March 11, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his authorized representative, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
	K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


